Citation Nr: 0407479	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 until August 
1988. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased evaluation for low back strain, currently evaluated 
at 20 percent disabling.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The current law requires that examinations on which ratings 
are based adequately portray the functional loss of the 
ability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examiner must inquire at to whether the 
veteran's lower back exhibits weakness of movement, excess 
fatigability or incoordination, and whether pain could 
significantly limit functional ability during flare-ups or if 
the lower back is used repeatedly over a period of time.  The 
examiner must also inquire into the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination. 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The law pertaining to the evaluation of disabilities of the 
spine was revised effective September 26, 2003.  VA's 
Schedule for Rating Disabilities, 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003) (to be codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  There is no evidence 
of record that indicates that the RO apprised the veteran of 
this change.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for low 
back strain disability since January 
2001.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his low back 
strain.  The orthopedic examiner should 
comment on any functional impairment due 
to pain and the pathology associated with 
pain should be described.  With respect 
to the subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  The RO should also readjudicate the 
issue pursuant to the revised criteria 
for rating disabilities of the spine 
effective September 26, 2003.  68 Fed. 
Reg. 51454 - 51458 (Aug. 27, 2003) (to be 
codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243), as well 
as the decision of the United States 
Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

4.  Thereafter, if the determination 
remains adverse, the RO should furnish 
the veteran a supplemental statement of 
the case that includes all applicable 
legal precedent and pertinent Diagnostic 
Codes for rating the disability at issue, 
including effective from September 26, 
2003.  The veteran should be afforded a 
reasonable period of time in which to 
respond 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




